                                              United States Bankruptcy Court
                                             Northern District of California
In re:                                                                                                     Case No. 18-31252-HLB
Deborah Miller Zuranich                                                                                    Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0971-3                  User: admin                        Page 1 of 1                          Date Rcvd: Nov 22, 2018
                                      Form ID: 13PP                      Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 25, 2018.
db             +Deborah Miller Zuranich,   3053 Fillmore St #245,   San Francisco, CA 94123-4009

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 25, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 21, 2018 at the address(es) listed below:
              David Burchard    TESTECF@burchardtrustee.com, dburchard13@ecf.epiqsystems.com
              Office of the U.S. Trustee / SF   USTPRegion17.SF.ECF@usdoj.gov
                                                                                            TOTAL: 2




          Case: 18-31252            Doc# 8       Filed: 11/25/18          Entered: 11/25/18 21:06:13                Page 1 of 3
Form 13PP
                                     UNITED STATES BANKRUPTCY COURT
                                          Northern District of California

In Re: Deborah Miller Zuranich                         Case No.: 18−31252

aka                                                    Chapter: 13
dba
Deborah Leigh Miller
Joseph J. Miller Living Trust dated October 8,
2007
 Debtor(s)


                                   ORDER RE: CHAPTER 13 PLAN PAYMENTS
                                   AND ADEQUATE PROTECTION PAYMENTS



  IT IS HEREBY ORDERED:

     1.     For Chapter 13 cases filed or converted to Chapter 13 on or after December 1, 2017, plan payments by
            the debtor to the trustee shall begin the 20th day of the month following the filing of the petition
            or conversion of the case.

     2.     Beginning the calendar month following the filing of the petition, the adequate protection payments
            required by 11 U.S.C. § 1326(a)(1)(C) and the proposed plan shall be paid by the trustee, not the debtor,
            to the creditor. Adequate protection payments will be paid once the claim holder has filed a proof of claim.

     3.     If an ongoing mortgage/contract installment payment on a claim classified in Class 1 first falls due after
            the petition is filed and during the first calendar month of the case, the debtor shall make that installment
            payment directly to the Class 1 claim holder. The debtor shall provide evidence of all such payments to
            the trustee at the meeting of creditors.


     4.     If an ongoing mortgage/contract installment payment on a claim classified in Class 1 first falls due after
            the petition is filed and during or after the second calendar month of the case, the trustee shall make that
            installment payment directly to the Class 1 claim holder.

     5.     On appropriate motion, and after notice and a hearing, this order may be modified by the court.



Clerk, U.S. Bankruptcy Court
450 Golden Gate Avenue, 18th Fl.
Mail Box 36099
San Francisco, CA 94102




Dated: 11/21/18                                       By the Court:

                                                      Hannah L. Blumenstiel
                                                      United States Bankruptcy Judge




    Case: 18-31252            Doc# 8      Filed: 11/25/18        Entered: 11/25/18 21:06:13             Page 2 of 3
                                                                   Revised February 1, 2018




Case: 18-31252   Doc# 8   Filed: 11/25/18   Entered: 11/25/18 21:06:13   Page 3 of 3
